     Case: 4:18-cv-00141-DMB-RP Doc #: 88 Filed: 04/30/20 1 of 1 PageID #: 786




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

SUSAN D. MARASCALO, as Executrix                                                       PLAINTIFF
for the Estate of Elizabeth Ann Deloach

V.                                                                   NO. 4:18-CV-141-DMB-RP

ALLSTATE VEHICLE AND
PROPERTY INSURANCE COMPANY                                                         DEFENDANT


                                             ORDER

       On April 23, 2020, Allstate filed a motion to dismiss this case with prejudice because “[t]he

parties have reached an amicable compromise settlement of all claims pending in the case at bar.”

Doc. #87. According to Allstate, the motion is unopposed by the plaintiff. Id. at 1.

       Based on the settlement, the motion to dismiss [87] is GRANTED.                 This case is

DISMISSED with prejudice.

       SO ORDERED, this 30th day of April, 2020.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
